DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 in Figures 1, 2, and 4.

    PNG
    media_image1.png
    399
    544
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    395
    364
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:


    PNG
    media_image3.png
    307
    479
    media_image3.png
    Greyscale

	(b) In Figure 21A, reference number 30, which represents a dielectric, is pointing to an opening.  Please delete reference number 30 and its reference line.  This may have been left over from Figures 20B-20D, which show 30 in a similar location.

    PNG
    media_image4.png
    352
    228
    media_image4.png
    Greyscale



Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 36, line 4: Change 13 to 12, because 12 is the body region and 13 is source region.  Compare with Figure 1 and paragraphs 35 and 37.
Page 7, paragraph 36, line 5: Change 12 to 13, for the same reasons above.
Page 7, paragraph 36, line 6: Change 13 to 12, for the same reasons above. 
Page 7, paragraph 36, line 7: Change 12 to 13, for the same reasons above.

Page 11, paragraph 46, line 4 from the top of the page: Change “form” to “from”.
Page 12, paragraph 49, line 1: Delete “wherein”.
Page 13, paragraph 54, line 9: Change “circuits” to “circuit”.
Page 14, paragraph 556, line 8: Add a comma after “off-state”.
Page 16, paragraph 61, line 6: Change “In” to “in”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim requires “a coupling circuit connected between the second field electrode and the source node and configured to connect the second field electrode to the source node dependent on a voltage between the source node and the second field electrode” (emphasis added).  This language states a definitive connection between the second field electrode and the source node, and then a conditional 
Claims 2-19 are rejected for depending from rejected claim 1.
Regarding claim 2: This claim requires “the coupling circuit is configured to connect the second field electrode to the source node when the voltage between the source node and the second field electrode exceeds a predefined voltage threshold” (emphasis added).  However, there is no definition for what constitutes a predefined voltage threshold.  Because there is no definition for the predefined voltage threshold, claim 2 is rejected as indefinite.  Claims 3-7 are rejected for depending from claim 2.
Claim 8 requires “the coupling circuit is configured to connect the second field electrode to the source node when a rise rate of the voltage between the source node and the second field electrode exceeds a predefined rate threshold” (emphasis added).  However, there is no definition for what constitutes a predefined rate threshold.  Because there is no definition for the predefined rate threshold, claim 8 is rejected as indefinite.  Claim 9 is rejected for depending from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kocon, U.S. Pat. No. 6,677,641.
Kocon Figure 1:

    PNG
    media_image5.png
    478
    509
    media_image5.png
    Greyscale


Regarding clam 2, which depends from claim 1: Kocon discloses the coupling circuit is configured to connect the second field electrode (214(b)) to the source node (source metal layer (202)) when the voltage between the source node (source metal layer (202)) and the second field electrode (214(b)) exceeds a predefined voltage threshold.  See id. col. 6, ll. 38-58.
See Kocon Figure 1; Kocon specification, col. 5, ll. 9 – col. 6, ll. 6.
Regarding claim 12, which depends from claim 1: Kocon discloses that the gate electrode (236) and at least the first field electrode (214(a)) and the second field electrode (214(b)) are arranged in a same trench (210(b)) extending into the semiconductor body (250).  Id.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirler, U.S. Pat. Pub. No. 2016/0035862, Figure 4.






    PNG
    media_image6.png
    432
    627
    media_image6.png
    Greyscale

Regarding claim 1: Hirler Figure 4 discloses a transistor device, comprising: in a semiconductor body (2), a drift region (9), a body region (8), and a source region (11) separated from the drift region (9) by the body region (8) and connected to a source node (Source); a gate electrode (6) dielectrically insulated from the body region (8) by a gate dielectric (upper portion of insulation structure (5)); and a field electrode structure (7), comprising: a first field electrode (71) connected to the source node (Source) and dielectrically insulated from the drift region (9) by a first field electrode dielectric (upper middle portion of insulation structure (5)); a second field electrode (72) dielectrically insulated from the drift region (9) by a second field electrode dielectric (lower middle portion of insulation structure (5)); and a coupling circuit (15) connected between the 2) and the source node (Source) and configured to connect the second field electrode (72) to the source node (Source) dependent on a voltage between the source node (Source) and the second field electrode (72).  Hirler specification ¶¶ 73, 74, 68-72.  The specific embodiment used in this rejection omits the resistors.  To the extent that Hirler does not disclose the above in one embodiment because the reference numbers are not specifically represented in the discussion of Hirler Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the elements of other Hirler embodiments in Hirler Figure 4 because the modification would have involved a selection of known elements based on its suitability for their intended use.	
Regarding claim 2, which depends from claim 1: Hirler discloses the coupling circuit (15) is configured to connect the second field electrode (72) to the source node (Source) when the voltage between the source node (Source) and the second field electrode (72) exceeds a predefined voltage threshold.  See id. ¶ 73. 
Regarding claim 3, which depends from claim 2: Hirler Figure 4 discloses the coupling circuit (15) comprises a Zener diode connected between the second field electrode (72) and the source node (Source).  See Hirler Figure 4.
Regarding claim 11, which depends from claim 1: Hirler Figure 4 discloses a drain region (10) spaced apart from the body region (8), wherein the second field electrode (72) is located closer to the drain region (10) than the first field electrode (71).  See Hirler Figure 4, Hirler specification ¶ 70.
Regarding claim 12, which depends from claim 1: Hirler Figure 4 discloses the gate electrode (6) and at least the first field electrode (71) and the second field electrode 2) are arranged in a same trench (3) extending into the semiconductor body (2).  See Hirler Figure 4, Hirler specification ¶ 70.
Regarding claim 16, which depends from claim 1: Hirler discloses that the first field electrode (71) and the second field electrode (72) are arranged in a same trench (3) extending into the semiconductor body (2), and wherein the coupling circuit (15) is arranged outside the trench (3) with the first field electrode (71) and the second field electrode (72).  Hirler specification ¶ 74.
Regarding claim 17, which depends from claim 1: Hirler Figure 4 discloses the coupling circuit (15) comprises a Zener diode connected between the second field electrode (72) and the source node (Source).  See Hirler Figure 4.
Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler Figure 4, and further in view of Hirler Figures 6 and 5.
Hirler Figure 6:

    PNG
    media_image7.png
    461
    633
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    441
    443
    media_image8.png
    Greyscale

Regarding claim 4, which depends from claim 3: Hirler Figure 4 is silent as to the details of the Zener diode.
Hirler Figure 6 provides details relating to a diode series, specifically, that the diode series comprises: a first doped semiconductor region (middle p-Si (19)) of a first doping type (p) adjoining the first field electrode (upper metal (21)); and a second doped semiconductor region (middle n-Si (20)) of a second doping type (n) adjoining the second field electrode (lower metal (21))) and forming a pn junction with the first doped semiconductor region (middle p-Si (19)).  Hirler specification ¶ 76.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 6’s design in Hirler Figure 4 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Hirler Figure 5, discloses a series circuit including diodes (17), describing the sequence of alternating p-type zones and n-type zones as a series circuit of diodes, “for Id. ¶ 75.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 5’s design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 5, which depends from claim 4: Hirler Figure 6 discloses that at least one of the first field electrode and the second field electrode (21) comprises a metal.  See Hirler Figure 6 (Metal).
Regarding claim 18, which depends from claim 17: Hirler Figure 4 is silent as to the details relating to the diode.
Hirler Figure 6 provides details relating to a diode series, specifically, that the diode series comprises: a first doped semiconductor region (middle p-Si (19)) of a first doping type (p) adjoining the first field electrode (upper metal (21)); and a second doped semiconductor region (middle n-Si (20)) of a second doping type (n) adjoining the second field electrode (lower metal (21))) and forming a pn junction with the first doped semiconductor region (middle p-Si (19)).  Hirler specification ¶ 76.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 6’s design in Hirler Figure 4 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Hirler Figure 5, discloses a series circuit including diodes (17), describing the sequence of alternating p-type zones and n-type zones as a series circuit of diodes, “for example zener diodes.”  Id. ¶ 75.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 5’s design in .
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler Figure 4, and further in view of Hirler Figure 6.
Regarding claim 10, which depends from claim 1: Hirler Figure 4 does not disclose that the coupling circuit is connected to the source node via the first field electrode.
Hirler Figure 6 discloses the coupling circuit (15) is connected to the source node (Source) via the first field electrode.  Hirler specification ¶ 76.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 6’s design in Hirler Figure 4 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 15, which depends from claim 1: Hirler Figure 4 does not specifically disclose that the coupling circuit, the first field electrode and the second field electrode are arranged in a same trench extending into the semiconductor body.
Hirler Figure 6 discloses the coupling circuit (15), the first field electrode (upper metal (21)) and the second field electrode (lower metal (21)) are arranged in a same trench (3) extending into the semiconductor body (2).  See Hirler Figure 6.  One having skill in the art at a time before the effective filing date would be motivated to use the elements of Hirler Figure 6’s design in Hirler Figure 4 because the modification would have involved a selection of a known design based on its suitability for its intended use.

Allowable Subject Matter
Claims 6-9, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112(b) rejections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “wherein the […] voltage threshold is between 5% and 20% of the voltage blocking capability”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “wherein the [..] voltage threshold is between 5V and 15V”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “the coupling circuit is configured to connect the second field electrode to the source node when a rise rate of the voltage between the source node and the second field electrode exceeds a […] rate threshold”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has have been found allowable due to its dependency from claim 8 above.

With regard to claim 14: The claim has have been found allowable due to its dependency from claim 13 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the coupling circuit comprises a thyristor connected between the second field electrode and the source node”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897